      Case 2:19-cv-00050-LGW-BWC Document 13 Filed 05/31/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

THE      GLYNN    ENVIRONMENTAL )
COALITION, INC. AND CENTER FOR A )
SUSTAINABLE COAST, INC.,         )
                                 )
      Plaintiffs,                )
                                 )                 Civil Action No. 2:19-cv-00050-LGW-BWC
v.                               )
                                 )
SEA ISLAND ACQUISITION, LLC,     )
                                 )
      Defendant.                 )

RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY DISCOVERY

       Plaintiffs request this Court deny Defendant’s Motion to Stay Discovery. Plaintiffs show

the following:

       1.     Defendant’s Motion to Stay Discovery should be denied for failure to act in
good faith and comply with the Instruction Order.

       On April 17, 2019, this Court entered a Rule 26 Instruction Order. (Dkt. No. 4). Section

VII of the Instruction Order specifically orders the procedure for resolution of discovery

disputes. Despite this Instruction Order, Defendant filed its Motion to Stay Discovery (Dkt. No.

10) without consulting with Plaintiffs and without abiding by the Court’s mandatory procedure.

       First, the Instruction Order directs that parties are to undertake “a sincere, good faith

effort to resolve all differences without Court action or intervention.” Instruction Order at 6.

Defendants have not consulted with Plaintiffs regarding discovery. Plaintiffs have not even

sought discovery. Defendant’s Motion to Stay Discovery is preemptory, presumptive, and

improper.

       Second, the Instruction Order directs that the parties, after good faith efforts, are to

“schedule a telephonic conference with the Magistrate Judge . . . prior to the filing of any


                                               1
      Case 2:19-cv-00050-LGW-BWC Document 13 Filed 05/31/19 Page 2 of 6



motions.” In bold font, the Instruction Order states: “The parties shall exhaust the first two

steps of the process before filing any motions, briefs, memoranda of law, exhibits,

deposition transcripts, or any other discovery materials with the Court.” Id (emphasis

original). Defendant did not consult in good faith and has not scheduled a telephonic conference

with the Magistrate Judge prior to filing the Motion to Stay Discovery. Defendant failed to

exhaust the first two steps of the process and is acting unilaterally to the detriment of the

Plaintiffs and this Court’s time.

       The Instruction Order provides remedies for Defendant’s inappropriate Motion to Stay

Discovery.

       The Court will refuse to hear any discovery motions unless the parties have made
       a sincere, good faith effort to resolve the dispute and there has been strict
       compliance with all of the above-identified steps. Failure to fully comply with all
       of the prerequisite steps may result in a denial of any motion, with prejudice, and
       may result in an award of costs and reasonable attorney’s fees.

Id. (emphasis original). This Court should deny the Motion to Stay Discovery .

      2.     Plaintiffs intend to comply with the Instruction Order prior to seeking
formal discovery from Defendant.

       Plaintiffs have not sought any discovery, whether informally or formally, in this case

because they intend to comply with the Instruction Order prior to commencing discovery. That

said, Plaintiffs will need discovery from Defendant, Glynn County, and the United States Army

Corps of Engineers. This discovery can be conducted in a manner that accords with Rule 1,

which directs all actions to be secured in a just, speedy, and inexpensive manner.

       Prior to conducting any discovery pursuant to Rules 30, 31, 33, and 36, Plaintiffs propose

that they be permitted to compel the production of documents and things from Defendant and

from third parties, including Glynn County and the Corps, pursuant to FED. R. CIV. P. 34. The

production of documents should substantially narrow the scope of depositions, interrogatories,


                                                2
      Case 2:19-cv-00050-LGW-BWC Document 13 Filed 05/31/19 Page 3 of 6



and admissions, if any are needed. Moreover, Plaintiffs will agree to abstain from seeking

depositions, interrogatories, and admissions until Defendant has timely answered Plaintiffs’

Complaint because many if not all of the allegations should be admitted and resolve the need for

extensive discovery or litigation. The production of documents should not similarly be delayed.

       Plaintiff GEC has a history of litigating in good faith with Sea Island entities. For

example, in the Twitty Park Case in Glynn County Superior Court, Plaintiff GEC, sought

production of documents, admissions, and interrogatories and did not seek any depositions. The

parties did not have any discovery disputes in litigation that lasted over three years and resulted

in a judgment in favor of GEC. See Civil Action No. CE16-00025-063 in the Superior Court of

Glynn County, Georgia, Final Order dated April 29, 2019. The parties should also be able to

civilly conduct discovery in an orderly manner in this case.

       3.      Production of documents will not unfairly burden Defendant or third parties.

       Neither Defendant nor third parties will be harmed by producing documents after

consultation in accordance with the Information Order. Defendant relies on Chudasama v.

Mazda Motor Corp., 123 F.3d 1353 (11th Cir. 1997), but there the Court was concerned that

discovery regarding “dubious” claims would “reveal[] marketing strategies and safety testing”

that would give away competitive and proprietary information to third parties. Id. at 1368-71.

Here, there is no similar harm. Plaintiffs’ claims are well-plead and Plaintiffs will primarily seek

non-proprietary information regarding Defendant’s interaction with public officials that is

required to be disclosed under the Clean Water Act, the Georgia Open Records Act, and the

Freedom of Information Act.

       “Nothing in Chudasama, however, means discovery should be stayed as a matter of

course whenever a defendant files a motion to dismiss. To the contrary, such stays are disfavored

unless the pending motion will dispose of the case or narrow the issues. And the party seeking
                                                 3
      Case 2:19-cv-00050-LGW-BWC Document 13 Filed 05/31/19 Page 4 of 6



the stay must prove good cause and reasonableness.” Jones v. Bank of Am. Corp., No. 4:08-CV-

152 WLS, 2013 WL 5657700, at *2 (M.D. Ga. Oct. 15, 2013) (internal quotations and citations

omitted). The production of documents will aid Plaintiffs in prosecuting this case and, hopefully,

narrow the need for future discovery.

       4.      The Motion to Dismiss, like the Motion to Stay Discovery, should be denied.

       Defendant’s primary assertion in its Motion to Stay Discovery is that its Rule 12(b)(1)

and (6) Motion to Dismiss is a facial challenge that should be resolved before discovery begins.

But, like the Motion to Stay Discovery, the Motion to Dismiss is not well-conceived. The

primary assertion in the Motion to Dismiss is that Sea Island complied with its authorization to

act under a Nationwide Permit. But, this assertion is a factual dispute that is inappropriate at the

Rule 12 stage. Moreover, Plaintiffs allege intentional and malicious misrepresentations by Sea

Island that appear to be factually disputed by Sea Island. These factual disputes cannot be

resolved at the Rule 12 stage. Defendant should answer the Plaintiffs’ allegations and respond in

good faith to its discovery requests.

       WHEREFORE, Plaintiffs respectfully request that the Court deny with prejudice

Defendant’s Motion to Stay Discovery. Alternatively, Plaintiffs request that any stay be limited

in scope and not apply to the production of documents from Defendant, Glynn County, the

Corps, and any other third party.

       Respectfully submitted on May 31, 2019.




                                                 4
Case 2:19-cv-00050-LGW-BWC Document 13 Filed 05/31/19 Page 5 of 6



                             /s/ E. Righton J. Lewis
                             E. Righton J. Lewis
                             Georgia Bar No. 215211
                             BUTLER SNOW LLP
                             1170 Peachtree Street NE
                             Suite 1900
                             Atlanta, Georgia 30309
                             (678) 515-5064 Telephone
                             (678) 515-5001 Facsimile
                             righton.lewis@butlersnow.com

                             Attorney for Plaintiffs The Glynn Environmental
                             Coalition, Inc. and Center for a Sustainable Coast,
                             Inc.




                                5
      Case 2:19-cv-00050-LGW-BWC Document 13 Filed 05/31/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

        I certify that on May 31, 2019 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system which will send notification of filing to the following:

                                        James B. Durham
                                  jdurham@hallboothsmith.com


                                             /s/ E. Righton J. Lewis
                                             E. Righton J. Lewis
                                             Georgia Bar No. 215211

47668866.v1




                                                 6
